ON REHEARING.
MCCLELLAN, j.
(9, 10) For the first time, in the application for rehearing, the appellant presents and presses the question whether in the passage of the local act under consideration the positive requirements of section 62 of the Constitution were observed. In determining questions of this character the only source of information are the journals of the houses of the Legislature.—Robertson v. State, 130 Ala. 164, 169, 30 South. 494. Section 62 provides: “No bill shall become a law until it shall have been referred to a standing committee of each house, acted upon by such committee in session, and returned therefrom, which.facts shall affirmatively appear upon the journal of each house.”
The Journal of the House of Representatives records the introduction of this bill (H. B. 863). and its reference to the standing committee on ways and means; and, instead of the consideration and report of the bill by the ways and means committee, recites its consideration and favorable report by the standing committee on mining and manufacturing. It is thus conclusively shown that the bill was referred to one standing committee and was later considered by and reported from another standing committee, to which the journal does not affirmatively recite the bill was referred. The bill was therefore not validly enacted into law, the positive requirements of section 62 of the Constitution not having been observed.—Walker v. City Council, 139 Ala. 468, 36 South. 23; Tyler v. State, 159 Ala. 126, 48 South. 672; among others. The bill never became a valid enactment. It is void. The rehearing must be granted; and the prayer of the petition for the writ of mandamus must also be granted.
The order and judgment of the circuit judge is reversed; ánd a judgment will be entered here awarding the writ of mandamus as prayed.
Reversed and rendered.
All the Justices concur.